DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
The request filed on 08/03/2021 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows. Any newly-submitted claims have been added. An action on the RCE follows.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  In claim 1, second line to last line, the term “define” should be “defines”. In claim 8, lines 1-2, the phrase “the reel defines at least two parallel winding grooves” is clear in light of the disclosure but should be corrected because the applicant has introduced a reel with a winding groove in claim 1 so that makes total of 3 winding grooves on each of the reels, however the drawings shows only two grooves in total and it is clear that the applicant is trying to claim only 2 so please correct accordingly. Also, claim 8 requires “the at least two winding grooves is wound with a corresponding pull cord”, which means total of 4 pull cords (2 per each reel as claimed).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitation such as "the cover" on line 3 of claim 7 and line 2 and 5 of claim 9 render the claims indefinite because they lack antecedent basis. Claim 6 includes two covers and it is unclear if the applicant is referring to one cover or both covers.
Claim 8 recites the limitation "a cord slot" in line 3.  There is unclear antecedent basis for this limitation in the claim. It seems this has already been introduced in claim 7, is it the same one or a second cord slot?  
Claim 8 recites the limitation "the reel" in line 1.  There is indefinite antecedent basis for this limitation in the claim. Claim 1 includes two reels and it is unclear which reel applicant is referring to. Is applicant referring to “each of the reels”?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 6575223 B1) in view of Huang (US 20180202220 A1); Huang (US 20150275573 A1), hereinafter Huang-2; and Hung (US 20170107075 A1). 
Regarding claim 1, Chung teaches a take-up device 10 for a curtain, comprising: at least two pull-cords (23a, 23b); two reels (115, 116) mounted to a top beam 21 of the curtain, wherein an external periphery surface (see figure 2) of each reel defines at least one winding groove (115c or 116c), for a top end (Col. 3, lines 22-25) of at least one of the at least two pull-cords (23a, 23b) being wound thereon respectively; two actuating mechanisms (112 & 113, 122 & 114) for actuating the corresponding reels to rotate (Col. 4, lines 41-42), respectively, to retract or release the at least two pull-cords (23a, 23b), respectively; each actuating mechanism is a flat spiral-spring assembly (shown in figure 2), the flat spiral spring assembly comprises a wheel (113 or 114) arranged in parallel with the corresponding reel (shown in figure 3) and a flat spiral-spring (112 or 122), an end of a reed of the flat spiral-spring (112 or 122) is wrapped around the wheel (113 or 114), opposite ends of the at least two pull-cords (23a, 23b) extend out (shown in figure 4) of the corresponding reels (115, 116), and then are fixed (shown in figure 1) to a curtain body of the curtain.
However, Chung is silent concerning at least two braking mechanisms for braking the at least two pull-cords, respectively; wherein each reel further defines an actuating slot located side by side with the at least one winding groove in an axial direction of the reel, and an opposite end of the reed of the flat spiral-spring is fixed in the actuating slot of the corresponding reel; opposite ends of the at least two pull-cords extend through the at least two braking mechanisms, and wherein the external periphery surface define meshing teeth at 
Huang-2 teaches (see figure 4) at least two braking mechanisms (51, 52) for braking (Abstract, retarding movement of the first pull cord) the at least two pull-cords (46, 47) and opposite ends of the at least two pull-cords (46, 47) extend through (see figure 5) the at least two braking mechanisms (51, 52), respectively.
Huang teaches a reel 2 further defines an actuating slot 231 located side by side with the at least one winding groove (labeled in figure 8 below) in an axial direction of the reel 2 and an opposite end of the reed of the flat spiral-spring 24 is fixed in the actuating slot 231 of the reel 2.

    PNG
    media_image1.png
    700
    532
    media_image1.png
    Greyscale

Hung teaches the external periphery surface define meshing teeth (131, 132, 191, and 192) at opposite ends of the reel (13 or 19) to form gears (shown in figure 4), and the gears of the two reels are respectively meshed with each other (¶0021).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Chung with a braking mechanism, as taught by Huang-2, to slow or stop the pull cord speed; an actuating slot, as taught by Huang, to secure the end of the spiral spring to the reel; and meshing teeth, as taught by Hung, to replace a transmission unit 13 with gears and doing so would reduce the size of the take-up device.

Regarding claim 6, Chung teaches all of the elements of the current invention as stated above except an inner surface of a top wall of the mounting box comprises two bottom boxes and two covers that cover the openings of the corresponding bottom boxes.
Huang teaches an inner surface of a top wall 12 of the mounting box 1 comprises a bottom box (labeled in figure 8 above) that are open toward a bottom of the mounting box, and a cover (labeled in figure 8 above) that cover the opening of the bottom box, the wheel (part of spiral spring assembly) is mounted in the bottom box 1 (see Fig. 8), the opposite end of the reed of the flat spiral-spring 24 extends out of a sidewall of the bottom box (labeled in figure 8) adjacent to the reel 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Chung with a bottom box and a cover, as taught by Huang, to secure the actuating mechanism inside the mounting box. It should be noted that Chung comprises two actuating mechanisms, therefore one bottom box and cover are needed on each side.
Regarding claim 7, Chung teaches all of the elements of the current invention as stated above except a cord guide.
Huang teaches the mounting box 1 is further mounted with a cord guide (labeled in figure 8 above) opposite to each of the at least one winding groove (labeled in figure 8) of the reel 2 and located between the cover (labeled in figure 8) and an inner surface of a bottom wall 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Chung with a cord guide, as taught by Huang, to keep the cord aligned with respect to the winding groove.
Regarding claim 8, Chung teaches all of the elements of the current invention as stated above except the reel defines at least two parallel winding grooves.
Huang teaches the reel 2 defines at least two parallel winding grooves (213, 214), each winding groove (looking at Figure 3 and ¶0020 it describes a first region 213 and a second region 214 which would correspond to the same regions in figure 8) is wound with a corresponding pull-cord 9 (¶0024 and ¶0026 also says it can retain two pull cords and since ¶0031 says the embodiment of figures 8 and 9 are similar to the first embodiment, the reel 2 would have the same regions 213 and 214), and each cord guide (labeled in figure 8 above) defines a cord slot corresponding to each winding groove (labeled in figure 8 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the reels of Chung with two winding grooves, as taught by Huang, to accommodate two pull-cords on each of the reels.
Regarding claim 9, Chung teaches all of the elements of the current invention as stated above except a through hole and shaft holes.
Huang teaches (see figures 8-9) the cord guide (labeled in figure 8 above) defines a through hole (labeled in figure 8), the bottom wall and the cover of the mounting box (labeled in figure 8) define shaft holes (labeled in figure 9) corresponding to the through hole (labeled in 

    PNG
    media_image2.png
    552
    720
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Chung with a through hole and shaft holes, as taught by Huang, to secure the cord guide to the mounting box.
Regarding claim 10, Chung teaches positioning portions (224a and 224b) extend from an inner surface of the mounting box 1, for positioning (shown in figure 2) the corresponding reel. 
Regarding claim 11, Chung teaches the wheel (113 or 114) of each actuating mechanism is arranged at a side of the corresponding reel (115 or 116) opposite to the other reel (shown in figure 2).  
12 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Huang, Huang-2, and Hung as applied to claim 1 above, and further in view of Sentinella (US 4114726 A).
Regarding claim 12, Chung in view of Huang-2 teaches each of the at least two braking mechanisms (51, 52) comprises a plurality of friction shafts (511, 521), but is silent concerning a plurality of first friction shafts and a plurality of second friction shafts staggered with the plurality of first friction shafts, tops of the plurality of second friction shafts are higher than tops of the plurality of first friction shafts, while bottoms of the plurality of second friction shafts are lower than the tops of the plurality of first friction shafts, wherein a corresponding one of the at least two pull-cords extends along the bottoms of the plurality of second friction shafts and the tops of the plurality of first friction shafts in an S-shaped path.
Sentinella teaches a plurality of first friction shafts 16 and a plurality of second friction shafts 17 staggered with the plurality of first friction shafts 16, (similar configuration as shown in figure 7) tops of the plurality of second friction shafts 17 are higher than tops of the plurality of first friction shafts 16, while bottoms of the plurality of second friction 17 shafts are lower than the tops of the plurality of first friction shafts 16, and a corresponding one of the at least two pull-cords 23 extends between the plurality of first friction shafts 16 and second shafts 17 in S-shaped path (similar configuration as shown in figure 7); but is silent concerning the pull-cord extends along the bottoms of the plurality of second friction shafts and the tops of the plurality of first friction shafts.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to rearrange the pull-cord of Chung in view of Huang-2 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PORAS PATEL whose telephone number is (571)272-4635.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.P.P./Examiner, Art Unit 3634                                                                                                                                                                                                        




/DANIEL P CAHN/Primary Examiner, Art Unit 3634